DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid level sensor of at least claim 8, active control valve of at least claim 11 and the active isolation valve of at least claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 9 recites “flowing a first portion of the lubrication fluid from the gravity rundown lubrication tank to the main lubrication fluid supply header”.  How is this flowing occurring?  What structure is being claimed that detects different pressures and causes the fluid to flow?
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites “detecting, with a pressure sensor………..initiating a standby pump”.  It is unclear how a pressure sensor initiates a standby pump.  Sensors sense.  They do not initiate movement of other components.  What structure causes the pump to begin pumping?  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “detecting, with a fluid level sensor, a static height……flowing a second portion of the lubrication fluid”.  Similar to claim 6 above, what structure causes flowing a second portion of the fluid?  How does a sensor cause fluid flow?
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “an active isolation valve configured to open in response to the static pressure of the gravity rundown lubrication tank”.  How does the active isolation valve know what static pressure is in the tank?  What structure provides the valve with this information?
Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites “a standby pump configured to supply lubrication fluid…..in response to the lubrication fluid pressure in the main lubrication fluid supply header to be less”.  How is the standby pump actuated to begin pumping?  What structure is being claimed

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10, 14-16, 20-22, 27-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE10324986.

As per claims 1 and 27, DE10324986 discloses a method for lubricating a turbomachinery system (para [0001]), comprising:

 	in response to the lubrication fluid pressure in the main lubrication fluid supply header (2) dropping below a backup fluid pressure threshold (paras [0016, 0017]), flowing a first portion of the lubrication fluid from the gravity rundown lubrication tank (7) to the main lubrication fluid supply header (2) at a first pressure between the backup fluid pressure threshold and a shutdown trip/emergency shutdown pressure threshold of the main lubrication fluid supply header (2), the shutdown trip/emergency shutdown pressure threshold being less than the backup fluid pressure threshold.  Examiner interprets the first pressure is the initial pressure when the tank is full.  The first pressure being below a backup pressure but above a shutdown trip pressure.  

As per claims 2, 27 and 28, DE10324986 as set forth above, disclose in response to the lubrication fluid pressure in the main lubrication fluid supply header (2) dropping below the shutdown trip pressure threshold, flowing a second portion of the lubrication fluid from the gravity rundown lubrication tank (7) to the main lubrication fluid supply header (2) at a second pressure less than or equal to the shutdown trip/emergency shutdown pressure threshold.  Examiner interprets as the tank drains the head pressure continues decreasing which results in the pressure in the ring line 2 decreasing until it is finally below the shutdown trip pressure.  The remaining lubricant flowing from tank 7 is considered a second portion of the lubrication fluid flowing at a pressure less than the shutdown trip pressure.  

As per claim 5, DE10324986 as set forth above, disclose detecting, with a pressure sensor (valve disk of check valve 8), the lubrication fluid pressure in the main lubrication fluid supply header to be less than or equal to the shutdown trip pressure threshold.  Examiner interprets valve disk 9 of check valve 8 as a pressure sensor.  The valve disk determines what pressure forces the valve disk down that allows lubricant to flow from lubrication tank 7 to the ring line 2.

As per claim 10, DE10324986 as set forth above, disclose the fluid conduit (6) comprises a passive control valve (8), the passive control valve (8) comprising a passive one-way check valve (8) (fig. 1) configured to open in response to the static pressure of the gravity rundown lubrication tank (7) being greater than the lubrication fluid pressure in the main lubrication fluid supply header (2) (paras [0016, 0017]).

As per claim 14, DE10324986 as set forth above, disclose flowing the first portion of the lubrication fluid from the gravity rundown lubrication tank (7) to the main lubrication fluid supply header (2) at the first pressure comprises flowing the first portion of the lubrication fluid out of the gravity rundown lubrication tank (7) such that the static pressure of the gravity rundown lubrication tank (7) decreases from the backup fluid pressure threshold to the shutdown trip pressure threshold (paras [0016, 0017]).
Examiner interprets the first portion of the lubrication fluid from tank 7 flows with continuing lessening pressure as the head pressure from the tank continues to decrease

As per claim 15, DE10324986 disclose a system (para [0001]), comprising:
 	 a turbomachinery system comprising a turbomachinery bearing (para [0001]);
 	 a main lubrication fluid supply header (2) [ring line] fluidly coupled to the turbomachinery bearing (para [0011]);

 	a flow control system (8, 6, 23) [check valve, branch line, bore] fluidly connecting the fluid storage chamber (14) to the main lubrication fluid supply header (2), the flow control system (8, 6, 23) configured to selectively flow the lubrication fluid from the fluid storage chamber (14, 15) of the gravity rundown lubrication tank (7) to the main lubrication fluid supply header (2) in response to a pressure differential between a lubrication fluid pressure in the main lubrication fluid supply header (2) and the static pressure of the lubrication fluid in the gravity rundown lubrication tank (7) (para [0016]);
 	wherein the flow control system (8, 6, 23) is configured to provide a first portion of the lubrication fluid from the gravity rundown lubrication tank (7) to the main lubrication fluid supply header (2) at a first pressure between a backup fluid pressure threshold of the main lubrication fluid supply header (2) and a shutdown trip pressure threshold of the main lubrication fluid supply header (2) in response to the lubrication fluid pressure in the main lubrication fluid supply header (2) dropping below the backup fluid pressure threshold (paras [0016, 0017]).

As per claim 16, DE10324986 as set forth above, disclose the flow control system (8, 6, 23) is configured to provide a second portion of the lubrication fluid from the gravity rundown lubrication tank (7) to the main lubrication fluid supply header (2) at a second pressure less than or equal to the shutdown trip
pressure threshold in response to the lubrication fluid pressure in the main lubrication fluid supply header (2) dropping below the shutdown trip pressure threshold.  Examiner interprets the pressure in 

As per claim 20, DE10324986 as set forth above, disclose the flow control system (8, 6, 23) comprises a fluid conduit (6) fluidly coupling the fluid storage chamber (14) and the main lubrication fluid supply header (2), and a control valve (8) configured to selectively open the fluid conduit (6) in response to the static pressure of the gravity rundown lubrication tank (7) being greater than the lubrication fluid pressure in the main lubrication fluid supply header (2) (paras 0016, 0017]).

As per claim 21, DE10324986 as set forth above, disclose the control valve (8) comprises at least one of a passive one-way check valve (8) (para [0012]) or an active isolation valve.

As per claim 22, DE10324986 as set forth above, disclose a pressure sensor (valve disk of check valve 8) configured to detect the lubrication fluid pressure in the main lubrication fluid supply header (2).
 	Examiner interprets valve disk 9 of check valve 8 as a pressure sensor.  The valve disk determines what pressure forces the valve disk down that allows lubricant to flow from lubrication tank 7 to the ring line 2.

As per claim 29, DE10324986 as set forth above, disclose flowing the second portion of the lubrication fluid for the second duration comprises flowing the second portion of the lubrication fluid after the first time duration has expired (paras [0016, 0017]).  Examiner interprets the first portion of the fluid flows from tank 7 and then the second portion flows after the time has expired that it has taken to flow the first portion.

As per claim 32, DE10324986 as set forth above, disclose the control valve (8) comprises at least one of a passive one-way check valve (8) or an active isolation valve.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DE10324986 in view of Cigal, U.S. Patent Publication 2016/0160686.

As per claim 6, DE10324986 as set forth above, disclose detecting, with the pressure sensor (valve disk of check valve 8), the lubrication fluid pressure in the main lubrication fluid supply header to be less than a low-level pressure threshold.
 	DE ‘986 does not in response to detecting the lubrication fluid pressure to be less than the low-level pressure threshold and prior to supplying the first portion of the lubrication fluid from the gravity rundown lubrication tank to the main lubrication fluid supply header, initiating a standby pump configured to supply lubrication fluid to the main lubrication fluid supply header at a standby pressure greater than the low-level pressure threshold;  wherein the low-level pressure threshold is greater than the backup fluid pressure threshold.  However, Cigal in his Lubrication System for a Gear System of a Gas Turbine invention teaches an auxiliary pump (320) (fig. 3) and pressure responsive valve (365) as part of 


As per claim 23, DE10324986 as set forth above, does not disclose a standby pump configured to supply lubrication fluid to the main lubrication fluid supply header at a standby pressure greater than or equal to a low-level pressure threshold in response to the lubrication fluid pressure in the main lubrication fluid supply header to be less than the low-level pressure threshold, where the low-level pressure threshold is greater than the backup fluid pressure threshold.   However, Cigal in his Lubrication System for a Gear System of a Gas Turbine invention teaches an auxiliary pump (320) (fig. 3) and pressure responsive valve (365) as part of a lubrication system to supply lubricant if the main system could not supply adequate lubricant (paras [0049-0052]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DE ‘986 with an auxiliary pump, as taught by Cigal, engaging at a pressure high enough for the gravity system not to engage for the purpose of supplying lubricant in a recirculatory manner.  This prevents the “one use” gravity system from being depleted, leaving it as a further back up system.  




Claims 9, 12, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DE10324986.

As per claims 9 and 25, DE10324986 as set forth above, disclose the claimed invention except for the shutdown trip pressure threshold is between 9 psi and 10 psi, and the backup fluid pressure threshold is between 11 psi and 12 psi.  It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to set the shutdown trip pressure at 9-10 psi and the backup fluid pressure at 11-12 psi due to the relatively low pressures a gravity system can generate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claim 12, DE10324986 as set forth above, disclose flowing the first portion of the lubrication fluid from the gravity rundown lubrication tank (7) to the main lubrication fluid supply header (2) at the first pressure.  DE ‘986 discloses the claimed invention except for flowing the first portion of the lubrication fluid for a first time duration between five seconds and thirty seconds.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to flow the lubricant to its destination between 5 and 30 seconds to ensure an adequate volume reaches the bearing or shaft to prevent damage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claim 13, DE10324986 as set forth above, disclose flowing the first portion of the lubrication fluid for the first time duration comprises flowing the first portion of the lubrication fluid at the first pressure, where the first pressure decreases during the first time duration toward the shutdown trip pressure threshold (paras [0016, 0017]).  Examiner interprets the pressure of the first portion of the lubrication fluid decreases as the head pressure in the tank decreases while draining.  This continues towards the shutdown trip pressure.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over DE10324986 in view of Payne et al., U.S. Patent Publication 2011/0010069.

As per claim 26, DE10324986 as set forth above, does not disclose a fluid level sensor configured to detect a static height of the lubrication fluid in the main lubrication fluid supply header.  However, Payne et al. in their Gas Turbine Engine Oil Consumption Monitoring System and Method teach a level sensor (104-1) used to sense an oil level in a body of lubricant and supply a signal representative thereof (para [0017]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DE ‘986 with a fluid level sensor, as taught by Payne et al., for the purpose of detecting low oil in the ring line as a backup method to determine if implementing the gravity lubrication system is needed.

Allowable Subject Matter
Claims 17-19, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 7, 8, 11 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a system including a turbomachinery system comprising a turbomachinery bearing; a main lubrication fluid supply header fluidly coupled to the turbomachinery a second gravity rundown lubrication tank to retain lubrication fluid, the second gravity rundown lubrication tank positioned vertically above the turbomachinery system and vertically below the first-mentioned gravity rundown lubrication tank; and a second flow control system fluidly connecting the second gravity rundown lubrication tank to the main lubrication fluid supply header, the second flow control system configured to selectively flow the lubrication fluid from the second gravity rundown lubrication tank to the main lubrication fluid supply header in response to a pressure differential between the lubrication fluid pressure in the main lubrication fluid supply header and the static pressure of the lubrication fluid in the second gravity rundown lubrication tank; wherein the second flow control system is configured to provide a second portion of the lubrication fluid from the second gravity rundown lubrication tank to the main lubrication fluid supply header at a second pressure less than or equal to the shutdown trip pressure threshold in response to the lubrication fluid pressure in the main lubrication fluid supply header dropping below the shutdown trip pressure threshold.  The closest art is considered to be DE ‘986.  However, DE ‘986 does not disclose a second .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.K.B/Examiner, Art Unit 3654